     Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 1 of 37



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


DE’ON MOODY                                           CIVIL ACTION
On behalf of himself and all others similarly
situated,                                             CASE NO. 17-10290 “H” (4)
               PLAINTIFF
                                                      JUDGE:
V.                                                    JANE TRICHE MILAZZO

ASSOCIATED WHOLESALE GROCERS                          MAGISTRATE JUDGE:
INC.,                                                 KAREN WELLS ROBY
         DEFENDANT


                     MEMORANDUM IN SUPPORT OF DEFENDANT
                     ASSOCIATED WHOLESALE GROCERS, INC.’S
                    MOTION TO DECERTIFY COLLECTIVE ACTION


       Defendant, Associated Wholesale Grocers, Inc. (“Defendant” or “AWG”), hereby

submits its memorandum in support of its Motion to Decertify Collective Action (the “Motion”).

As set forth in more detail below, this collective action should be decertified, and the opt-in

plaintiffs (“Opt-In Plaintiffs”) dismissed because Plaintiff De’on Moody (“Plaintiff” or

“Moody”) cannot meet his burden of proving that he and the other members of this collective

action are “similarly situated.” There are numerous material differences between Plaintiff and

the Opt-In Plaintiffs (collectively, the “Plaintiffs”) that lead to the conclusion that the collective

should be decertified, and the Opt-In Plaintiffs dismissed.

                                        INTRODUCTION

       AWG operates a warehouse from which thousands of pallets of groceries are delivered to

and shipped from each day. In order for AWG to operate efficiently and fulfill the demands of

its customers, its warehouse operations require a high degree of coordination. That is where

Plaintiffs come in: they supervise and coordinate the work of the many selectors, taggers,
                                                  1
    Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 2 of 37



loaders, and forklift drivers that work each shift. Indeed, there were approximately 140 to 175

hourly employees working in roles such as selectors, taggers, loaders, and forklift drivers each

day. Without oversight and supervision, AWG’s warehouse would descend into chaos.

        Despite the important role that they play, Moody and the other members of this collective

action take the incredulous position that they are mere manual laborers who do the same work as

AWG’s numerous hourly employees and that the oversight and supervision of the daily

operations in AWG’s just under one million square foot warehouse, with its 132 receiving and

loading docks, and over one hundred employees fell to just five people in upper management.1 It

is evidently clear that, in their own words, Plaintiffs testified to numerous, material differences

between the members of the collective action. These differences adversely impact Plaintiffs’

assertion that they are exempt from overtime. And, because of these differences, individualized

analyses will be required, and collective action treatment is not appropriate.

        This collective action should be decertified for the following reasons:

                First, within the main functional positions of the Plaintiffs, there are material
                 differences regarding the job duties that will require an individualized analysis for
                 each position;

                Second, even within the same job category, the testimony of the Plaintiffs differs
                 with respect to what their job duties were, and this will require the Court to
                 consider evidence for each Plaintiff;

                Third, several of the Plaintiffs performed unique jobs while holding the
                 “Supervisor” title that are drastically different from other members of the
                 collective action; and

                Fourth, there are Plaintiffs who are ineligible to participate in this collective
                 action and the Court will have to analyze and determine whether they are proper
                 Plaintiffs for this case.

1
         As the Court will recall, at the conditional certification stage, Moody submitted a declaration to the Court
that completely contradicted his deposition testimony. Rec. Docs. 35-3. See also, Rec. Doc. 43-1 (Memorandum in
Support of Motion to Strike Declaration). When conditionally certifying the class, the Court declined to strike the
declaration. Rec. Doc. 56. AWG notes that, now that discovery is completed, the Court should not consider
Moody’s self-serving declaration.
                                                            2
    Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 3 of 37



                                     PROCEDURAL BACKGROUND

         On October 7, 2017, Plaintiff Moody initiated this lawsuit pursuant to the Fair Labor

Standards Act, 29 U.S.C. §§ 201, et seq. (the “FLSA”).2 Specifically, Moody alleged that he and

others similarly situated were misclassified as exempt from overtime and sought to recover

unpaid overtime and other damages. Moody, on October 31, 2017, filed his First Amended

Complaint.3 Defendant answered and denied liability.4

         Moody moved the Court to conditionally certify a collective action composed of “[a]ll

individuals employed by AWG at any point from October 7, 2014 to the present, who held the

position of supervisor in AWG’s Pearl River facility.”5 AWG opposed Moody’s motion for

conditional certification.6

         The Court, on January 11, 2019, granted Moody’s motion and conditionally certified a

class composed of “all individuals employed by AWG from October 7, 2014 to the present who

held the position of supervisor in AWG’s Pearl River facility.”7 The seventeen (17) Opt-In

Plaintiffs filed written consents to join the collective action.8

         This collective action is composed of Moody and the seventeen Opt-In Plaintiffs:

Jermaine Bell, Kurt Bookhardt, Tonya Corwin, Ward Gonzales, Keith Ingraham, Scott Kinley,

Antonio Robinson, Ronald Stout, Jeffrey Tait, Albert Troyani, Paul Weathersby, Ronald Wilson,

Dana Womack, Drexell Ziegler, Darryl Taylor, William Bobbitt, and Rogest Montegue.9 Within

this group, most of the Plaintiffs held multiple positions, including positions where they


2
         Rec. Doc. 1.
3
         Rec. Doc. 14. It appears that Plaintiff’s First Amended Complaint was filed in order to literally “fill in the
blanks” that were present in his Complaint.
4
         Rec. Doc. 23 & 24.
5
         Rec. Doc. 35.
6
         Rec. Doc. 42.
7
         Rec. Doc. 56.
8
         Rec. Docs. 2, 4, 6, 10, 15, 17, 18, 21, 25, 26, 30, 64, 65, 66, 67, 68, 69, 70, 73, and 74.
9
         Rec. Docs. 2, 4, 6, 10, 15, 17, 18, 21, 25, 26, 30, 64, 65, 66, 67, 68, 69, 70, 73, and 74.
                                                             3
     Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 4 of 37



maintained their title of “Supervisor” but performed manager work. The members of this

collective action held the following positions:

Position                                                   Class Members

“Assistant Manager”                                        Moody

Grocery Side and Perishable Side Managers                  Bookhardt, Tait

Training Supervisor                                        Moody

Inbound Supervisor                                         Moody, Bookhardt, Gonzales, Stout, Troyani,
                                                           Tait, Bobbitt

Outbound Warehouse Supervisor                              Gonzales, Bobbitt, Ingraham

Outbound Dock Supervisor                                   Bell, Kinley, Troyani, Weathersby, Robinson,
                                                           Wilson, Womack, Ziegler,

Inventory Supervisor                                       Bobbitt



        Not only did several Opt-In Plaintiffs move between Inbound and Outbound positions,

but several Plaintiffs (including Moody himself) held unique positions, such as “Assistant

Manager” or “Training Manager,” while being classified as a Supervisor.

                          LEGAL STANDARD FOR DECERTIFICATION

        The fundamental inquiry for the Court is whether the Plaintiffs are “similarly situated.”10

At the decertification stage, “the burden is on the plaintiff to prove that the individual class

members are similarly situated.”11 In considering whether decertification is appropriate, courts

consider the following factors: “(1) the disparate factual and employment settings of the

individual plaintiffs; (2) the various defenses available to defendant which appear to be

10
          Willis v. Behar, No. 4:13-CV-3375, 2015 WL 12942481, at *6 (S.D. Tex. Dec. 14, 2015) (“At [the
decertification stage], the burden is on the plaintiff to prove that the individual class members are similarly
situated.”).
11
          Id.; see also Snively v. Peak Pressure Control, LLC, 314 F. Supp. 3d 734, 739 (W.D. Tex. 2018); Proctor v.
Allsups Convenience Stores, Inc., 250 F.R.D. 278, 280 (N.D. Tex. 2008).
                                                           4
     Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 5 of 37



individual to each plaintiff; and (3) fairness and procedural considerations.”12                                The

decertification stage is not “an opportunity for the court to assess the merits of the FLSA claims

themselves by deciding factual disputes or making credibility determinations.”13 If the Court

determines that the Plaintiffs are not similarly situated, the Court must decertify the class and

dismiss the Opt-In Plaintiffs’ claims, leaving only Moody’s original claims.14 “District courts

retain significant discretion to manage collective action cases in a manner that promotes justice

and judicial economy.”15

          It is clear that the differences among the Plaintiffs, as discussed in more detail below,

require that the Court decertify this collective action and that it proceeds with Moody’s claims

only.

                                  ARGUMENT AND AUTHORITIES

          The members of the collective are not similarly situated, therefore continued collective

action treatment is inappropriate. The differences between the Plaintiffs are evident in several

different ways.       First, the job duties of the different types of Supervisors, i.e., Inbound

Supervisors, Outbound Warehouse Supervisors, and Outbound Dock Supervisors, differ to the

point that a decision about one group cannot provide the basis for a decision about a different

group.     Second, based on Plaintiffs’ deposition testimony regarding their actual day-to-day

duties, even within a single functional position, their duties differed to a degree that it impacts

the analysis as to each Plaintiff’s “primary duty” and whether a Plaintiff is exempt. Third, some

Plaintiffs performed unique or special job duties. Fourth, there are some Plaintiffs who are

ineligible to participate in this collective action because they do not meet the class definition and

12
          Snively, 314 F. Supp. 3d at 739 (quoting Falcon v. Starbucks Corp., 580 F.Supp.2d 528, 534 (S.D. Tex.
2008)).
13
          Clay v. Huntington Ingalls Inc., No. CV 09-7625, 2011 WL 13205917, at *3 (E.D. La. Sept. 29, 2011).
14
          Sandoz v. Cingular Wireless LLC, 553 F.3d 913, 916 n.2 (5th Cir. 2008).
15
          Nguyen v. Versacom, LLC, No. 3:13-CV-4689-D, 2016 WL 6650860, at *6 (N.D. Tex. Nov. 9, 2016).
                                                         5
     Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 6 of 37



the Court will have to make individual analyses to determine whether or not they can continue as

Plaintiffs.

        AWG contends that Plaintiffs were properly classified as exempt pursuant to the

executive exemption, administrative, and the combination exemptions.                          These exemptions

require the Court to analyze the Plaintiffs’ actual day-to-day job duties in order to determine

whether their “primary duty” satisfies an exemption.16                    For the executive exemption, an

employee’s “primary duty must be managing the enterprise, or managing a customarily

recognized department or subdivision of the enterprise.”17 With respect to the administrative

exemption, an employee’s primary duty must be the performance of office or non-manual work

related to the management or general business operations of the employer and this includes the

exercise of discretion and independent judgment with respect to matters of significance.18

Further, pursuant to what is commonly referred to as the “combination exemption,” an employee

“whose primary duty involves a combination of exempt administrative and exempt executive

work may qualify for exemption.”19 Different exemptions may apply to different Plaintiffs, a

hallmark reason for decertifying a collective action.

        An employee’s “primary duty” is “the principal, main, major or most important duty that

the employee performs.”20 Determining an employee’s primary duty “must be based on all the

facts of a particular case, with the major emphasis on the character of the employee’s job as a



16
         Johnson v. Big Lots Stores, Inc., 561 F. Supp, 2d 567, 579 (E.D. La. 2008) (citing Ale v. Tennessee Valley
Authority, 269 F.3d 680, 688-89 (6th Cir. 2001) (embracing principal that “courts must focus on the actual activities
of the employee in order to determine whether or not he is exempt” as opposed to reviewing a vague job
description)). See also, Kohl v. Woodlands Fire Dept., 440 F. Supp. 2d 626, 634 (S.D. Tex. 2006) (“The actual day-
to-day job activities of the employee are relevant to determining whether employees are exempt … employees under
the FLSA….”).
17
         29 C.F.R. § 541.100(a)(2).
18
         29 C.F.R. § 541.200.
19
         29 C.F.R. § 541.708.
20
         29 C.F.R. § 541.700(a).
                                                           6
     Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 7 of 37



whole.”21 The factors used to determine what is an employee’s primary duty include: the

importance of the exempt duty(ies) as compared to the other duties performed by the employee;

the amount of time that an employee spends doing exempt work; the employee’s freedom from

direct supervision; the relationship between the employee’s salary and the wages paid to non-

exempt employees for the kind of non-exempt work performed by the employee.22

A. There are Substantial Differences Between the Plaintiffs That Are Evident by the
   Different Day-to-Day Job Duties Among the Various Functional Positions, the Varying
   Deposition Testimony of Plaintiffs Within a Functional Position, and the Unique
   Functional Positions Held by Several of the Plaintiffs.

        Looking at the disparate factual and employment settings of the individual Plaintiffs and

the various defenses available to Defendant, it is clear this collective action should be decertified.

        1. The Duties Between the Three Main Function Positions—Inbound Supervisor,
           Outbound Dock Supervisor, and Outbound House Supervisor—Differ
           Significantly and Affect the Exemption Analysis.

        There are three main categories of jobs performed by Supervisors: Inbound Supervisors,

Outbound House Supervisors, and Outbound Dock Supervisors. Each of these present different

job duties that materially affect whether they are similarly situated and the exemption analysis.

In particular, the job duties change drastically between the Inbound and Outbound Shifts.23

                a. The Inbound Supervisors.

        The inbound shift takes place between approximately 3 a.m. and 11 a.m. (the “Inbound

Shift”).24 During this shift, AWG employees receive shipments from vendors, coordinate the

unloading of these shipments, and store the products in their proper locations within the




21
         Id.
22
         Id.
23
         Deposition of Ward Gonzales, at pp. 25-27. A copy of the Deposition of Ward Gonzales is attached as
Exhibit A.
24
         Declaration of Lloyd Faircloth, at ¶ 11. The Declaration of Lloyd Faircloth is attached as Exhibit B.
                                                         7
     Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 8 of 37



warehouse.25 On the Inbound Shift, vendors deliver product to the warehouse and then are

unloaded by Capstone, a third-party service provider.26 AWG taggers (or receivers) then count

and label the product received and forklift drivers pick up the pallets and place them in the

proper racks in the warehouse.27 During the Inbound Shift, forklift drivers place approximately

22,000 to 24,000 pallets of product on the warehouse shelves every week.28 The Inbound

Supervisors are expected to “take control of their dock and unloading services, keep forklift

operators productive, [and] control damage and sanitation in the warehouse.”29

        The Inbound Supervisor has to do “a lot of coordinating with getting the trucks to the

doors,” and then “deal with the schedule of the day as best as possible.”30 After deciding which

truck will go to which loading bay, the Inbound Supervisor will call the truck drivers and instruct

them where to dock.31 The Inbound Supervisor makes this decision with an eye towards “what

their load consists of” and will then “put them in the best position [that] would maximize

productivity for the forklift operators by cut[ting] travel time.”32

        As the goods are unloaded and broken down by Capstone, the Inbound Supervisor is

responsible for supervising Capstone and ensuring that they are working quickly and accurately

and maintaining the cleanliness of the dock area.33 The Inbound Supervisor’s job also requires

“constant coordination with . . . [Capstone] in regards to what’s in the doors, what needs to be

offloaded, things of that nature.”34 “[Q]uality is one of the highest priorities” and while on the


25
         Id.
26
         Id.
27
         Id.
28
         Id.
29
         Deposition of Kurt Bookhardt, at Exhibit 6. A copy of the Deposition of Kurt Bookhardt is attached as
Exhibit C.
30
         Exhibit A, Gonzales Depo., at p. 28:7 – 9.
31
         Id., at p. 52:11 -13.
32
         Id., at pp. 52:24-53:4.
33
         Exhibit B, Decl. of Lloyd Faircloth, at ¶¶ 17-24 and Exhibit 2 (Receiving Supervisor’s Expectations).
34
         Exhibit A, Gonzales Depo., at p. 54:9-12.
                                                           8
     Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 9 of 37



receiving dock, s/he “actually monitor[s] and observe[s] [and] [s/he] just coordinate[s] with

[Captstone’s] Site Manager or Supervisor any issues that [the Inbound Supervisor] sees quality

wise.”35

       With respect to AWG personnel, the Inbound Supervisor supervises and manages taggers

and forklift drivers.36 At the start of the shift, the Inbound Supervisor meets with the taggers and

during this meeting s/he provides their paperwork for the shift and informs them of any issues or

concerns for the day.37 During the course of the shift, the Inbound Supervisor keeps the taggers

informed of anything that they need to look out for, such as recalls, and any discrepancies in the

product that AWG receives.38

       Later in the shift, the forklift drivers arrive, and the Inbound Supervisor meets with them

to go over the schedule for that shift, safety issues, quality issues, and any other issues or

problems that management determines needs to be addressed with the forklift drivers.39 There

are as many as 30 to 35 forklift drivers on an Inbound Shift.40 Additionally, the Inbound

Supervisors supervise the forklift drivers to ensure that they are carrying out their duties safely

and in a timely and efficient manner.41

       Inbound Supervisors are also required to perform audits of the pallets stored in the

warehouse to confirm accuracy and that the product has not been damaged by the forklift

drivers.42 At the end of the Inbound Shift, the Inbound Supervisor receives a printout of what




35
       Id., at p. 55:8-13.
36
       Id., at p. 28:4-7.
37
       Id., at p. 59:11-18.
38
       Id., at pp. 62:19-63:4.
39
       Id., at p. 64:5-65:4.
40
       Id., at p:67:14-22.
41
       Id., at pp. 41-42.
42
       Deposition of Ronald Stout, at p. 68:6-18. A copy of the Deposition of Ronald Stout is attached as Exhibit
D.
                                                      9
     Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 10 of 37



each forklift driver was responsible for storing in the warehouse.43 The Inbound Supervisor

would then check that the product was stored at the correct location.44

                b. The Outbound Supervisors.

        The outbound shift occurs between approximately 2:30 p.m. and 10:30 p.m. (the

“Outbound Shift”).45 During this shift, AWG employees fulfill the orders placed by AWG’s

members by selecting the ordered products from their proper locations and palletizing them.46

Different departments coordinate their work to ensure that members’ orders are filled and then

loaded onto trucks for delivery.47 On the Outbound Shift, order selectors (or just, selectors)

comprise the majority of the workers.48 Selectors fill member orders by operating pallet jacks

throughout the warehouse locating, selecting, and stacking on pallets the products that have been

ordered.49 Selectors are guided through the warehouse by computer headsets to the proper rack

location of the ordered product.50 Once they reach a proper location, selectors confirm that the

proper selection has been made by speaking into the headset and then receiving instruction for

the next location of ordered product.51 This process repeats until the customer’s order has been

selected, pulled from its location in the warehouse, and palletized.52 When members’ orders are

complete, selectors deliver the full pallet to the loading dock area.53

        At the dock, loaders shrink wrap each palletized customer order and determine where the

pallet is to be loaded on the delivery truck based on several logistical and safety factors,


43
        Id., Stout Depo., at p. 68:9-12.
44
        Deposition of De’on Moody, at pp. 79; 91. The Deposition of De’on Moody is attached as Exhibit E.
45
        Exhibit B, Decl. of Lloyd Faircloth, at ¶ 12.
46
        Id.
47
        Id.
48
        Id.
49
        Id.
50
        Id.
51
        Id.
52
        Id., at ¶ 14.
53
        Id.
                                                      10
     Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 11 of 37



including the particular truck’s delivery route, the weight of each order, the height of the order,

and the size and shape of the truck.54 Forklift operators on the Outbound Shift assist both with

the loading process and moving pallets of goods down from the upper racks in the warehouse to

replenish locations where goods have been depleted.55 During the Outbound Shift, AWG’s

employees move approximately 850,000 cases of product to the loading and receiving docks and

onto trucks for delivery to AWG’s member stores on a weekly basis.56

        For the Outbound Shift, the Supervisors are broken down into two different functional

positions:    House Supervisors and Dock Supervisors.                  The job duties of the Outbound

Supervisors differ drastically from those of the Inbound Supervisors, and the responsibilities of

the House Supervisors and Dock Supervisors differ as well.

                          i. The House Supervisors.

        The Outbound House Supervisors supervise forklift drivers and her/his primary duty is to

coordinate the work of these forklift drivers in order to prevent “chase outs.”57 A “chase out” is

when a selector arrives at a certain location to collect product to place on a pallet for a customer,

but there is insufficient product or no product at that location. In that case, the selector moves on

to get the rest of the order and another selector has to go back and “chase” the product to

complete the original order.

        The Outbound House Supervisors constantly monitor the computer system for chase outs

recorded by selectors. He/she then coordinates forklift drivers to make sure that product is

moved to that specific location in the warehouse so that there is sufficient product for the selector



54
         Id.
55
         Id.
56
         Id.
57
         Deposition of Keith Ingraham, at p. 43. A copy of the Deposition of Keith Ingraham is attached hereto as
Exhibit F.
                                                      11
     Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 12 of 37



when s/he makes their next round.58 The Outbound House Supervisors are also constantly

monitoring the status of the inventory at certain locations to prevent chase outs in the first

place.59

          With respect to this process, the Outbound House Supervisors prioritize certain chase-

outs and direct the forklift drivers to complete some before others.60 The reason for this is to try

to avoid congestion so that operations can continue in the most efficient manner possible.61

Further, when a forklift driver finishes a section, the Outbound House Supervisors reallocate the

forklift drivers to different zones.62 This is either to maintain efficiency and cut down on a

forklift driver’s travel time, or to assist other forklift drivers who are falling behind in their chase

outs.63

          Part of the Outbound House Supervisors’ responsibility is also to reallocate resources to

make sure that chase outs are being resolved quickly. If the Outbound House Supervisors does

not ensure that chase outs are being quickly resolved, this will impact the selectors and delay

their work. If there is no product or insufficient product in the warehouse, the selector cannot

finish a pallet. This, in turn, delays getting the pallet to the loading bays which then delays the

loading of the trucks. The delay in loading the trucks prevents the trucks from leaving on time

and ultimately negatively impacts AWG’s customers.               In sum, if the Outbound House

Supervisors fails to sufficiently supervise and manage her/his portion of the operation, this has a

cascading effect delaying all the work of the Outbound shift.




58
          Id., at pp. 37-38.
59
          Id., at p. 43.
60
          Id., at pp. 43-44.
61
          Id., at pp. 43-44.
62
          Id., at p. 49.
63
          Id., at p. 50.
                                                  12
     Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 13 of 37



                         ii. The Dock Supervisors.

        For the Outbound Shift, the Dock Supervisors start their shift by preparing the paperwork

for the loaders. The Dock Supervisors then meet with the loaders and hand out their assignments

for that shift.64

        While on the dock, the Dock Supervisors oversee the loaders in the specific zone that

he/she covered. The Outbound Dock Supervisors are responsible for the timely loading of the

product onto the trailers to ensure that the loaders (and others) perform their jobs safely, and that

the product is not damaged.65 This is the primary duty of the Outbound Dock Supervisors.66 If

the loaders have any issues or problems, they go to the Outbound Dock Supervisors to discuss

and have it resolved.

        When a load is completed, it is the Outbound Dock Supervisors’ responsibility to close

out the load. Specifically, the Outbound Dock Supervisors check the last few pallets that are

loaded into the truck to ensure that they have been wrapped properly and are in good condition.

At that point, the Outbound Dock Supervisors close the truck and coordinate having it moved

from the dock into the staging yard.

        In addition to these duties, the Outbound Dock Supervisors are required to perform audits

of the pallets in order to check that the selector has properly loaded the pallet per the

instructions.67 At the end of each shift, it is the Outbound Dock Supervisors’ responsibility to




64
         Deposition of Roland Wilson, at pp. 32-33. A copy of the Deposition of Roland Wilson is attached as
Exhibit G.
65
         Id., at pp. 61-64.
66
         Deposition of Paul Weathersby, at pp. 23 and 43. A copy of the Deposition of Paul Weathersby is attached
as Exhibit H.
67
         Id., at pp. 38-40.
                                                       13
     Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 14 of 37



make sure that the loaders have cleaned their area of the dock and, if they did not do so, make

sure it is done.68

        Based on these disparities in responsibility between Inbound and Outbound Supervisors,

and among Outbound supervisors, at a bare minimum, the Court must perform three separate

analyses with respect to the different job duties and functional job positions of the Plaintiffs. It is

not enough to just say that all the Plaintiffs are “Supervisors.” Their actual job duties differ

based on whether they worked the Inbound or Outbound Shift and, within the Outbound Shift,

whether they were Dock Supervisors or House Supervisors. These are exactly the kind of

differences that warrant decertification as these differences go to the heart of AWG’s exemption

defenses and will require individual analysis.

        2. Even Within a Single Functional Job, Plaintiffs’ Deposition Testimony Shows
           that There Are Substantial Differences Among Their Duties That Will Require
           Plaintiff-by-Plaintiff Analysis.

        The deposition testimony of the Plaintiffs in this collective action clearly demonstrates

that there are substantial differences between Plaintiffs within each of the functional job

categories and this will require the Court to engage in individualized analyses. These differences

are material to the exemption analysis and not mere distinctions without a difference. As a

result, the Court will need to perform an individualized analysis of each of the Plaintiffs in order

to determine whether they are exempt.

        The differences in the actual day-to-day job duties are best highlighted by the testimony

of Jermaine Bell and Scott Kinley. Bell and Kinley held the position of Outbound Dock

Supervisor at AWG’s Pearl River facility.69 Despite this similarity in functional position, Bell


68
         Id., at pp. 38-39, 43.
69
         Deposition of Jermaine Bell, at p. 26:4-12. A copy of the Deposition of Jermaine Bell is attached as
Exhibit I; Deposition of Scott Kinley, at p. 19:11-13. A copy of the Deposition of Scott Kinley is attached as
Exhibit J.
                                                       14
     Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 15 of 37



and Kinley’s deposition testimony reveals that their primary duties as Outbound Dock

Supervisors were substantially different and require individualized analysis.

                 a. The Testimony of the Outbound Dock Supervisors is Inconsistent with
                    Respect to the Amount of Manual Labor They Performed.

        First, although Bell and Kinley contend that they were both manual workers as Outbound

Dock Supervisors, their deposition testimony as to whether their primary duty involved the

performance of non-manual labor greatly differed. Bell testified that his primary duty was to get

trucks loaded by simply informing the loaders if something was missing and physically loading

the trucks himself.70 Bell further claimed that his duties as an Outbound Dock Supervisor were

no different from when he was loader because he was still physically loading trucks much of the

time.71 In fact, Bell testified that as a Dock Supervisor, he would at times load a truck from start

to finish by himself.72 Bell asserted that he would spend three to four hours per night loading

trucks as a Supervisor and some nights he would do nothing but load trucks.73 But, Bell also

stated that he was one of the only Supervisors performing manual loading.74 Bell further

testified that due to favoritism, some Supervisors were allowed to sit up in the office while others

had to be out on the floor.75 Bell testified that as a result, he was often burdened with the duties

of both a Warehouse Supervisor and a Dock Supervisor.76

        On the other hand, Kinley testified that once he became an Outbound Dock Supervisor,

he no longer physically loaded trucks and Lloyd Faircloth (the Warehouse Supervisor)


70
        Exhibit I, Bell Depo., at pp. 157-58. See also, Exhibit H, Weathersby Depo., at pp. 58-60 (stating that he
unloaded and loaded trailers on a daily basis); Deposition of Antonio Robinson, at pp. 94-98 (testifying that he did
the same work as an hourly employee as he did a supervisor but eventually minimized his manual labor). A copy of
the Deposition of Antonio Robinson is attached as Exhibit K.
71
        Exhibit I, Bell Depo., at pp. 37-39, 85-88.
72
        Id., at pp. 53-55.
73
        Id., at pp. 50-52.
74
        Id., at pp. 37-39, 85-88.
75
        Id., at pp. 130-31.
76
        Id., at pp. 82, 119, 122.
                                                         15
     Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 16 of 37



specifically told him not to perform any loading.77 Kinley’s position as a Dock Supervisor was

to actually supervise and observe the dock to make sure things moved in a timely manner.78

According to Kinley, when he became a dock supervisor, his job duty was “paperwork

basically.”79

         The amount of manual labor an employee performs is a key issue with respect to AWG’s

exemption defenses. For example, the administrative exemption that AWG will rely on requires

that the employee’s primary duty involve “the performance of . . . non-manual work.”80 These

differences in testimony show that a blanket decision with respect to the class cannot be made

based on the testimony of a few Plaintiffs.

                  b. The Deposition Testimony is Inconsistent with Respect to the Amount of
                     Discretion and Supervisory Authority the Plaintiffs Possessed.

         In addition, Bell and Kinley’s testimony reveal discrepancies in the amount of

supervisory authority and discretion each claimed to have as Outbound Dock Supervisors. First,

Bell testified that he had no authority to discipline or instruct the loaders; he simply gave the

loaders their paperwork.81           In fact, Bell alleged that loaders were basically their own

supervisors.82 If something was damaged on the back of the truck, Bell claimed he did not have

the authority to do anything about it.83 Bell also denied that if a store received damaged product,




77
         Exhibit J, Kinley Depo., at p. 63.). See also, Deposition of Albert Troyani, at p. 70 (stating that he loaded
trucks “5 or 6 times” in the year and a half he was an Outbound Dock Supervisor). A copy of the Deposition of
Albert Troyani is attached as Exhibit L.
78
         Id., at p. 76.
79
         Id., at p. 84:1-9.
80
         29 C.F.R. § 541.200.
81
         Exhibit I, Bell Depo., at pp. 56-58.
82
         Id., at pp. 82, 85-88. Even though all the Plaintiffs were uniformly classified as “Supervisors,” their
testimony regarding their day-to-day routines differs from each other and is sometimes inconsistent with AWG’s
prescribed duties that resulted in the classification of the Plaintiffs. Lipnicki v, Meritage Homes Corp., 2014 WL
5620603, at *3 (S.D. Tex. Nov. 4, 2014).
83
         Id., at p. 61.
                                                           16
     Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 17 of 37



other than the last four pallets, he would not have been held responsible; rather, the loader would

have been responsible.84

          Kinley, on the other hand, testified that he supervised approximately eight or nine

loaders, he would resolve any issues the loaders came to him with, and the loaders rarely did not

follow his instructions.85 Kinley further testified that he was held accountable for his loaders and

would be reprimanded for their poor performance, including if any of them improperly loaded a

truck.86 If a load was not properly done, Kinley would instruct the loaders to rearrange the

load.87

          Second, Bell denied that he had the authority to instruct the loaders to clean the docks

and stated that only managers had that power.88 In fact, Bell stated he never instructed a loader

to clean the docks and the docks were only cleaned 2% of the time.89 However, Kinley testified

that it was his responsibility to make sure the loaders cleaned the docks every night and if it was

not done, he would speak with the loader.90 Kinley tried to make sure the docks were clean 80-

90% of the time, and he testified that it was his responsibility to not let the loaders leave until the

docks were clean.91

          Bell also denied that it was his responsibility to make sure loaders were following special

customer loading instructions.92 Bell further denied that he was responsible for counseling

loaders if they were working slowly and affecting production; instead, Bell contended that he




84
          Id., at pp. 64, 69-70.
85
          Exhibit J, Kinley Depo., at pp. 31, 33, 36, 71.
86
          Id., at pp 77.
87
          Id., at p. 35.
88
          Exhibit I, Bell Depo., at pp. 71, 72.
89
          Id., at pp. 73-75.
90
          Exhibit J, Kinley Depo., at p. 46.
91
          Id., at pp. 47, 58.
92
          Exhibit I, Bell Depo., at p. 69.
                                                            17
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 18 of 37



would simply document the production and the Managers would counsel the loaders.93 Kinley,

on the other hand, admitted that it was his responsibility as Dock Supervisor to make sure special

customer procedures were adhered to.94 If the procedures had not been followed, Kinley would

speak with the loader and make him/her reload the truck.95 Again, Kinley testified that he was

held accountable for his loaders and would be reprimanded for their poor performance.96

         Furthermore, Bell denied that he had the authority to move loaders from one truck or

zone to another, which he recognized as an important function in the overall operation.97

Instead, Bell contended only Managers could make such moves.98 Bell denied that he had any

control over loaders in making dispatch times and that there was no expectation for him to talk to

the loaders to facilitate a timely departure.99 He also denied having any authority to direct a

floater where to work, instead, Managers made that call.100 Overall, Bell claimed that he had no

independent discretion to decide whether to do or not do something;101 rather, that was all left to

management.102

         Kinley, however, testified he would speak with underperforming loaders and ask them to

“pick it up.”103          Kinley testified he would be involved in disciplinary actions for

underperforming loaders (along with management), and even completed two disciplinary write-

ups.104 Kinley also testified that as a Dock Supervisor, he directed floaters to assist certain




93
         Id., at p. 80.
94
         Exhibit J, Kinley Depo., at p. 45.
95
         Id., at pp. 35, 45.
96
         Id., Kinley Depo., at p. 77.
97
         Exhibit I, Bell Depo., at pp. 43-46.
98
         Id., at pp. 43-46.
99
         Id., at p. 84.
100
         Id., at pp. 91-92.
101
         Id., at pp. 155-156.
102
         Id., at pp. 155-156.
103
         Exhibit J, Kinley Depo., at p. 76.
104
         Id., at p. 56.
                                                18
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 19 of 37



loaders who were falling behind their expected work rate.105 At the beginning of a shift, Kinley

asked his best loaders to take the first few zones because the trucks in those zones needed to be

loaded and closed out as soon as possible.106 While falling behind at any point resulted in a

domino effect on the entire operation, falling behind at the beginning of the shift was especially

problematic and important to avoid.107

                 c. The Deposition Testimony Differs With Respect to the Supervisors’
                    Quality Control and Safety Functions.

         Part of the Supervisors’ duties also involved a quality control function. Again, the

deposition testimony differs on this subject.           Kinley testified that the Outbound Dock

Supervisors became responsible for auditing orders assembled by three different selectors.108

Kinley would perform these audits and, if a selector’s count was wrong, Kinley would speak

with the Manager about the incorrect order.109 Bell, by contrast, stated that he performed audits

“for a little over a month,” but that he did not always do it because he was too busy.110 Likewise,

Plaintiff Albert Troyani testified he performed audits of the selectors just “a few times.”111

         Further, some of the Supervisors had a quality control function inspecting the product

that was being delivered. For example, Plaintiff Ward Gonzales, as an Inbound Supervisor,

testified that once product was unloaded from the truck, he would inspect it and determine if

there were any quality issues with it.112 Likewise, Plaintiff Ronald Stout testified that as the

product was unloaded from the truck, it was his job to inspect the product for damage, check that




105
         Id., at pp. 60-64, 76.
106
         Id., at pp. 28-29.
107
         Id., at pp. 28, 32.
108
         Id., at p. 43, Ex. 3.
109
         Id., at p. 44.
110
         Exhibit I, Bell Depo., at p. 76.
111
         Exhibit L, Troyani Depo., at p. 78.
112
         Exhibit A, Gonzales Depo., at p. 56-60.
                                                   19
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 20 of 37



the product that was ordered was the product that arrived, and that the correct amount arrived.113

If product was damaged, Stout instructed Capstone to separate out the damaged product, delete it

from the “tag,” and put it back on the truck.114

         For those Supervisors working on the perishable side of the Inbound Shift, their quality

control function was limited. Plaintiff Jeffrey Tait testified that for the Supervisors on the

perishable side, there were “quality control” personnel and only they could reject product.115

Accordingly, Plaintiff Kurt Bookhardt testified that quality control was not his responsibility, but

rather that fell to the quality control personnel.116 However, despite disclaiming any quality

control role, Bookhardt did testify that he would reject product if it was damaged.117

         The Supervisors also had a safety role as part of their supervisory function. Plaintiff

Dana Womack testified that he was responsible for safety and had to make sure “no one got run

over.”118 Supervisors, according to Plaintiff Drexell Ziegler, were responsible for monitoring the

safe operation of the equipment.119 While everyone was responsible for safety, it was ultimately

the Supervisors’ responsibility.120 But again, the testimony differs about how much effort a

specific Supervisor put into her/his safety responsibility. Womack testified that he performed

“safety checks” on everyone that he supervised during his shift.121 Ziegler, however, testified

that he never instructed an employee about unsafe job operations.122 Further, Bell outright




113
         Exhibit D, Stout Depo., at p. 48.
114
         Id., at p. 48.
115
         Deposition of Jeffrey Tait, at p. 21. A copy of the Deposition of Jeffrey Tait is attached as Exhibit M.
116
         Exhibit C, Bookhardt Depo., at p. 28.
117
         Id., at p. 29.
118
         Deposition of Dana Womack, at p. 35:7-10. A copy of the Deposition of Dana Womack is attached as
Exhibit N.
119
         Deposition of Drexell Ziegler, at p. 74:19-22. A copy of the Deposition of Drexell Ziegler is attached as
Exhibit O.
120
         Exhibit E, Moody Depo., at pp. 55-56.
121
         Exhibit N, Womack Depo., at p. 74:2-4.
122
         Exhibit O, Ziegler Depo., at pp. 67-68.
                                                          20
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 21 of 37



denied that he had any responsibility to counsel loaders or others about safety, rather it was

“everybody’s responsibility.”123

         As part of their safety function, Supervisors were required to hand out at least two “safety

cards” each day. A Supervisor would hand out a safety card to hourly employees who they

observed violating safety rules or as a commendation for performing a task safely and correctly.

While required to do so, some Supervisors, such as Tait, did not follow through with issuing

safety cards because they were “too busy.”124 Plaintiff Antonio Robinson, however, handed out

at least one safety card every day when he was a Supervisor.125 Likewise, Plaintiff Keith

Ingraham handed out safety cards to hourly employees.126

         “Quality control” and “safety and health” are two of the items listed as possible

administrative duties.127 As a result, this disparate testimony may result in different conclusions

being reached with respect to the application of the administrative exemption to Plaintiffs in the

same roles.

                 d. The Deposition Testimony Differs With Respect to Whether Plaintiffs
                    Had Access to AWG’s Timekeeping System and Could Adjust the Hourly
                    Employees’ Time Records.

         Of the Opt-In Plaintiffs, eight of them had access to AWG’s Kronos system that tracked

the number of hours that the hourly employees whom they supervised worked.128                           Those

Plaintiffs who had access to Kronos could correct the hourly employees’ time records. For

example, if an hourly employee forgot to clock-in at the beginning of their shift, the Supervisor




123
         Exhibit I, Bell Depo., at pp. 99-101.
124
         Exhibit M, Tait Depo., at p. 79:10-17.
125
         Exhibit K, Robinson Depo., at pp. 51-55.
126
         Exhibit F, Ingraham Depo., at pp. 39-40.
127
         29 C.F.R. § 541.201(b)
128
         Declaration of Floyd Baker, at ¶ 6 and Exh. 1. A copy of the Declaration of Floyd Baker is attached as
Exhibit P.
                                                       21
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 22 of 37



with access to Kronos could correct that error. Again, the testimony regarding whether these

Plaintiffs utilized their authority to correct the hourly employees’ time records differs.

         Bookhardt, for example, testified that he did have access to the Kronos system and could

adjust an hourly employees’ hours worked.129 However, he claims that, before doing so, he had

to get permission from the Shift Manager.130 Tait testified that while he had access to Kronos he

never adjusted the hourly employees’ hours because he was “just too busy to do that.”131 Stout,

Ingraham, and Wilson, who according to AWG’s records had access to the Kronos system,

testified that they did not have access to Kronos.132

         Moody, however, not only had access to the Kronos system, but admitted that he would

approve the hourly employees’ hours for the week.133 Moody would review when the hourly

employees clocked in and out and approve the entries.134 If the hours looked incorrect, for

example, if an employee forgot to clock out, Moody would have to research and figure out the

correct number of hours worked for that day for that employee and update the records

accordingly.135 If an employee forgot to clock-in, Moody would again investigate and try to

figure out what time that employee started working on a particular day.136

         As set forth in the applicable regulations, these types of activities may qualify as work

directly related to the general business operations of the Plaintiffs’ employer.137 The differing

testimony from those Plaintiffs who had access to the Kronos time systems varies to a degree


129
        Exhibit C, Bookhardt Depo., at p. 53.
130
        Id., at p. 53.
131
        Exhibit M, Tait Depo., at p. 53:5-7.
132
        Exhibit D, Stout Depo., at p. 78; Exhibit F, Ingraham Depo., at p. 68:10-16; Exhibit G, Wilson Depo., at p.
62:12-16. Exhibit P, Decl. of Floyd Baker, at ¶ 6 and Exh. 1.
133
        Exhibit E, Moody Depo., at p. 56:8-16.
134
        Id., at p. 56:17-23.
135
        Id., Moody Depo., at p. 57:4-7.
136
        Id., Moody Depo., at pp. 57:24-59:3.
137
        29 C.F.R. § 541.301(b) (noting that personnel management is an example of work directly related to
management or general business operations).
                                                         22
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 23 of 37



that representative evidence will be unable to establish whether this was a “primary duty” for all

Plaintiffs. This further supports the conclusion that this collective action should be decertified.

         3. Several Plaintiffs Worked Different Functional Positions While Holding the
            “Supervisor” Job Title and Each of These Plaintiffs Will Require Multiple
            Analyses Regarding His Primary Duties.

         During the relevant time periods, four of the members of this collective action, Plaintiff

De’on Moody, Kurt Bookhardt, Jeffrey Tait and William Bobbitt, worked unique jobs that were

different from the “typical” positions filled by Supervisors. As such, each one of these different

sets of jobs requires a separate, individualized analysis.

                a. Moody Worked Three Vastly Different Positions During His Recovery
                   Period and Each One Requires a Separate Analysis.

         Moody, the named Plaintiff, provides a perfect example of the reason why this collective

action should be decertified. During the relevant time frame, Moody held at least three different

functional positions while his job title was “Supervisor” and each one had very different job

duties. As a result, a separate analysis is required for each of these different functional job titles.

                         i. From October 2014 until June 2015, Moody Worked as an
                            Inbound Supervisor.

         Moody worked as an Inbound Supervisor for the period of October 2014 until June

2015.138 As previously noted, the Inbound Shift takes place between approximately 3 a.m. and

11 a.m..139 During this shift, AWG employees receive shipments from vendors, coordinate the

unloading of these shipments, and store the products in their proper locations within the

warehouse.140 On the Inbound Shift, vendors deliver product to the warehouse and then are

unloaded by Capstone, a third-party service provider.141 AWG taggers (or receivers) then count


138
         Id. at Depo. Ex. 2 (Moody Resume, MOODY000006-07).
139
         Exhibit B, Decl. of Lloyd Faircloth, at ¶ 12.
140
         Id.
141
         Id.
                                                       23
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 24 of 37



and label the product received and forklift drivers pick up the pallets and place them in the

proper racks in the warehouse.142 During the Inbound Shift, forklift drivers place approximately

22,000 to 24,000 pallets of product on the warehouse shelves per week.143

         In this position Moody “[s]upervised multiple employees, . . . verified all UPCS,

label[ed] all incoming product, then over[saw] the proper placement of the merchandise within

the warehouse by conducting aisle audits.”144 As the Inbound Supervisor, Moody supervised at

least two forklift drivers.145 For example, if Moody saw a forklift driver “bs-ing” or standing

around, Moody would put that individual to work.146

         Additionally, Moody made sure that the forklift drivers took the correct product and then

placed that product in the correct location in the warehouse.147 In order to make sure this

occurred, Moody would conduct aisle audits.148 When he performed an aisle audit, Moody

would get a print-out of what product should be located in a specific aisle, and then check to

make sure that the product was where it was supposed to be.149 If it was incorrect, Moody saw

that it was corrected.150 Thus, Moody had the independence and authority to discipline and

counsel employees to make sure they were doing their work and doing it properly.




142
         Id.
143
         Id.
144
         Exhibit E, at Depo. Ex. 2 (Moody Resume, MOODY000006-07).
145
         Id., at pp. 76-78.
146
         Id., at pp. 80-81.
147
         Id., at p. 78.
148
         Id., at pp. 78-79.
149
         Id., at pp. 78-79.
150
         Id., at pp. 78-79. Exhibit B, Declaration of Lloyd Faircloth at ¶ 4.
                                                          24
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 25 of 37



                          ii. From June 2015 Until July 2016, Moody Worked as the
                              “Warehouse Training Supervisor.”

         Moody’s second functional position was as the “Warehouse Training Supervisor” from

June 2015 until July 2016.151               The Warehouse Training Supervisor position involved

substantially different day-to-day job duties from the other Supervisor positions. In his role as

the Warehouse Training Supervisor, Moody was responsible for analyzing the job performance

of probationary employees. Specifically, Moody would analyze the performance of production

employees in their first ten (10) weeks of employment and consult with these employees (and

their managers) in order to find ways to improve their productivity and performance.152 Moody

would also observe probationary period production employees carrying out their job duties on a

daily basis and would provide feedback, advice, and input so that such employees could improve

their performance and meet their production quotas.153 In addition to providing feedback to

these probationary production employees, Moody would actually provide training to

probationary employees who needed it.154 Moody also made recommendations to management

regarding the performance of the probationary production employees, up to and including,

recommendations that certain probationary employees should be terminated due to their poor

performance.155




151
         Exhibit E, at Depo. Ex. 2 (Moody Resume, MOODY000006). Plaintiff Moody is the only member of the
collective to hold the “Warehouse Training Supervisor” position, which he held from approximately June 2015 until
July 2017. See also, Exhibit B, Decl. of Lloyd Faircloth, at ¶ 49.
152
         Exhibit E, Moody Depo., at pp. 92:17-94:15 (“They would say my stacking is hard or whatever, and then I
would have to get with the – the manager on duty, discuss if we had extra bodies to be able to help these guys with
stacking, you know, and if – if you didn’t have the right people, then, you know, I would just have to go and try to
walk behind them and, say, help them out.”).
153
         Id., at pp. 94:16-95:8.
154
         Id., at p. 104:10-22.
155
         Id., at pp. 106-107.
                                                         25
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 26 of 37



         In addition to the training and evaluation duties, Moody also performed random,

supervisory tasks as the Warehouse Training Supervisor.156 Such tasks would include being

asked to check on the progress of the production employees and find out why certain operations

were not as far along as they should be, pulling additional resources and reassigning them in

order to have certain operations progress at their expected pace, checking the product in the

warehouse to look for damaged items, and checking to ensure that the warehouse was properly

cleaned.157 In essence, if a situation arose, Moody would be asked to figure out what was going

on and assist in resolving any issues.158

         Moody himself testified that he believed that the position of Warehouse Training

Manager was sui generis and was “made up” uniquely for him.159 Moody is the only member of

this collective action to hold the functional position of “Warehouse Training Supervisor.”

                          iii. From July 2016 Until July 2017, Moody Worked as the “Assistant
                               Manager.”

         Moody’s third functional position was as the “Assistant Manager.” At the time Moody

was performing this work, he referred to the position as the “Warehouse Outbound Supervisor,”

and he filled this role from approximately July 2016 until the end of his employment with AWG

in July of 2017.160 During this period, Moody was the “only” Warehouse Outbound Supervisor

working and, according to Moody himself, he was “doing ten times as much work” as other

outbound supervisors.161 In essence, Moody was supervising all of the other supervisors.162

During his deposition, Moody stated that he supervised the following Supervisors:            Tony

Robinson, Jermaine Bell, Ward Gonzales, Bobby Ross, Calvin Sheridan, Scott Kinley, Robert
156
         Id., at pp. 96-97
157
         Id., at pp. 96-97, 99-101.
158
         Id., at p. 98.
159
         Id., at p. 114.
160
         Id., at pp. 115-116.
161
         Id., at p. 200:1-25.
162
         Id., at p. 116.
                                                26
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 27 of 37



Maginnis, and Albert Brianna.163 This heightened level of responsibility was reflected by the

fact that Moody earned more while in this role.164 In fact, Moody referred to himself as an

extension of the Warehouse Manager, Shadi Krishan, during this time.165

         Moody was provided and signed a job description setting forth the primary duties and

expectations for him while he filled this role.166 The job description lists duties including:

screening candidates to fill each job within the shift he supervised; mentoring his supervisors and

“[p]repar[ing] them for the next level of responsibility by cross-training them and teaching them

what you do”; ensuring that the employees on his shift were paid properly; schedul[ing]

employees for his shift; and being a presence on the floor “where [he] could identify issues that

need[ed] to be corrected.”167 Moody understood that this document listed what was expected of

him in the position and that he, in fact, performed at least some of those duties.168

         With respect to Moody, the Court must analyze three different sets of day-to-day job

duties in order to determine whether or not Moody himself was properly classified as exempt.

                 b. Two Other Opt-in Plaintiffs, Kurt Bookhardt and Jeffrey Tait, Worked
                    as the Grocery Side and Perishable Side Managers in addition to
                    “Supervisors.”

         In addition to Moody, Opt-In Plaintiffs Kurt Bookhardt and Jeffrey Tait worked in a

functional position other than as a “typical” Supervisor. During the relevant time period, both

Bookhardt and Tait performed the job duties of a manager while retaining the title of Supervisor.




163
         Id., at p. 148.
164
         Id., at pp. 198-200.
165
         Id., at p. 200:1-15.
166
         Id., at p. 140:20-25, Ex. 7 to Moody Depo.
167
         Id., at Ex. 7 to Moody Depo., Shift Manager Expectations.
168
         Id., at pp. 151:8-154:14.
                                                       27
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 28 of 37



                           i. Bookhardt and Tait Worked as Inbound Supervisors.

         Kurt Bookhardt worked as an Inbound Supervisor from approximately October 14, 2015

until March 14, 2016.169 Jeffrey Tait worked as an Inbound Supervisor from October 2012 when

he transferred to the Pearl River location until March 14, 2016, at which point Tait “did [the]

manager role without the title.”170

                          ii. From March 2016 and for a Period of Time, Bookhardt and Tait
                              Worked as Essentially Co-Managers of the Inbound Shift After
                              the Resignation of the Inbound Shift Manager.

         For the Inbound Shift, the Supervisors reported to the Inbound Shift Manager.171 With

respect to Bookhardt and Tait, during the relevant time period, Justin Bursi worked as the

Inbound Shift Manager. However, Bursi resigned and Bookhardt and Tait collectively took on

his Shift Manager duties.

         Bookhardt testified that his job duties changed on March 11, 2016 when Bursi

resigned.172 At that point, Bookhardt’s responsibilities expanded substantially as he essentially

filled the role as “Manager.”173 Bookhardt testified that he had “more stuff to deal with the

whole operation.”174 Bookhardt’s shift would start in the office where he would complete the

required paperwork and make sure that the trucks are lined up at the loading bays.175 He also

made sure that the third party contractor, Capstone, had the paperwork that it required so that it

could promptly start unloading trucks. Bookhardt also would run the safety meeting at the

beginning of each shift for the forklift drivers, and after that, he would “pretty much start running




169
         Exhibit C, Bookhardt Depo., at pp. 47:17-48:8. See also Exhibit P, Decl. of Floyd Baker, at ¶ 4.
170
         Exhibit M, Tait Depo., at pp. 23:25-24:1.
171
         Exhibit B, Decl. of Lloyd Faircloth, at 16.
172
         Exhibit C, Bookhardt Depo., at pp. 48:13-49:18.
173
         Id., at pp. 48:13-49:18.
174
         Id., at p. 48:19-20.
175
         Id., at p. 59:1-12.
                                                        28
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 29 of 37



on the dock.”176 Once he was “running on the dock,” Bookhardt oversaw both the Grocery and

Perishable side, including all of the forklift drivers and ensured that they carried out their duties

and met company expectations. He was also responsible for all of the Capstone employees and

the Inbound Supervisors and ensured that they carried out their duties and met AWG’s

expectations.177 Bookhardt wrote up employees for safety infractions.178 He kept track of the

employees’ production during their shift.179 He reallocated employees from one area to another

in order to keep operations moving at their expected pace.180 Additionally, Bookhardt was

responsible for performing aisle audits to make sure that the product was put on the shelves

properly.181 In essence, Bookhardt “ran pretty much the whole shift.”182

         Likewise, when Bursi resigned, Tait took over some of Bursi’s responsibilities.183 As

Tait testified: “I guess [I] did a manager role without the title.”184

         Moody, during his deposition, discussed Bookhardt and Tait’s roles during this time

period. According to Moody, Bookhardt and Tait were supervisors that “stayed in the office.”185

If there was an issue in the warehouse, Moody would tell Bookhardt and/or Tait “because they

were the ones in the office.”186 Bookhardt and Tait’s duties were “[j]ust getting the trucks

backed in and closing out paperwork,”187 and they spent their time in the office “[e]xcept when

they came out and walked the dock to see what doors they had.”188


176
          Id., at p. 48:24-18.
177
          Id., at pp. 49:21-51:21.
178
          Id., at p. 52:20-22.
179
          Id., at pp. 55:25-56:2.
180
          Id., at pp. 56:25-57:12.
181
          Id., at p. 59:13-16.
182
          Id., at p. 51:7-8.
183
          Exhibit M, Tait Depo., at p. 23:19-5.
184
          Id., at pp. 23:25-24:1.
185
          Exhibit E, Moody Depo, at pp. 77:22-87:7.
186
          Id., at pp. 81:16-20.
187
          Id., Moody Depo., at p. 85:3-19.
188
          Id., Moody Depo., at p. 86:6-8. Moody is referring to the primary duty of Bookhardt and Tait in assigning
specific trucks for use at certain loading docks by coming out of the office to visually inspect what loading docks
                                                        29
   Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 30 of 37



        Like with Moody, the Court must perform multiple analyses with respect to Bookhardt

and Tait: it must analyze their time working as Inbound Supervisors and it must separately

analyze their time functionally working as Managers.                     These differences further support

decertification.

                 c. Bobbitt Is the Only Plaintiff Who Worked as an Inventory Supervisor,
                    Performed Different Duties, and Will Require Yet Another
                    Individualized Analysis by the Court.

        Beginning on or about March 2016, Bobbitt worked as an Inventory Supervisor.189 As an

Inventory Supervisor, Bobbitt’s job duties differed significantly from the other members of the

collective.

        According to Bobbitt, he spent approximately 60% of his time dealing with “problem”

pallets. There were generally two (2) types of “problem” pallets that Bobbitt dealt with. First,

there were pallets that were pre-determined to be a “problem” because upon receipt, there would

be nowhere in the warehouse to house that product.190 In these situations, Bobbitt would have to

determine the reason that the pallet was deemed a “problem” pallet which usually was one of two

things: the warehouse already had a large quantity of that product or the system did not think

there was room for the pallet.191                Depending on the situation, Bobbitt would make

recommendations to his Managers about whether to build a trailer or some type of storage




were empty and which were occupied. See also, Exhibit L, Troyani Depo., at pp. 31-35 (describing Bookhardt and
Tait as his “higher ups”). Exhibit D, Stout Depo., at pp. 45-46 (stating that Bookhardt and Tait worked in the office
and would come down and help when needed).
189
         Deposition of William Bobbitt, at p. 46:20-23; p 21:17-21 (“When John Rhodes transferred to – I believe it
was Oklahoma City of Kansas City…--I was moved back into inventory control….”). A copy of the Deposition of
William Bobbitt is attached as Exhibit Q. See also, Exhibit P, Baker Decl. at ¶ 5 (noting that John Rhodes was
transferred on or about Sept. 21, 2015).
190
         Exhibit Q, Depo. of W. Bobbitt, at 72:10-16.
191
         Id., at 72:22 – 25.
                                                          30
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 31 of 37



location to hold excess product.            Typically, his Managers would agree with his

recommendation.192

         Bobbitt also had an investigatory role in his role as Inventory Supervisor. If there was an

issue with respect to damage or spilled product, Bobbitt would be provided “load numbers,” and

it was his responsibility to investigate who was responsible.193 The management team would

then take that information and issue the appropriate discipline, if necessary.194 Further, if there

were problems with a customer’s order, it was Bobbitt’s responsibility “to go in and start trying

to figure out what happened.”195        During his deposition testimony, Bobbitt provided the

following example: if a customer ordered 10,000 bags of potatoes, but only received 8,000, it

was Bobbitt’s responsibility to investigate what happened, determine why the order was short,

and then report his findings to management.196 Bobbitt testified he spent about 40% of his time

performing these kinds of tasks.197

         As an Inventory Supervisor, Bobbitt was responsible for writing “bills of lading for items

that the buyers would want to short-pick to send to stores and they would pick them up

themselves.”198 Bobbitt had the discretion to rearrange the inventory in the system in order to

fulfill these orders and make sure that they were properly assembled.199

         Further, Bobbitt was responsible for “moving all of the inventory in the system and re-

slotting all of the items as well.”200 In performing these tasks, Bobbitt was responsible for

“making the new footprints”201 for the inventory and moving the pallets.202


192
         Id., at p. 73-14-17.
193
         Id., pp. 61:24-62:17.
194
         Id., at p. 62:12 – 17.
195
         Id., at pp. 80:24-81:18.
196
         Id., at pp. 80:24-81:18.
197
         Id., at pp. 80:24-81:18.
198
         Id., at p. 55:7-13.
199
         Id., at p. 55:7-13.
200
         Id., at p. 58:8-10.
                                                 31
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 32 of 37



         For a period of time as an Inventory Supervisor, Bobbitt would oversee and plan the

rearranging of inventory within the warehouse203 by supervising the forklift drivers as they

ma[de] [the rearranging] happen.”204

         4. In addition, the Court Will Have to Determine Whether Certain Opt-In
            Plaintiffs Are Even Eligible to Participate in this Collective Action.

         With respect to two of the Opt-In Plaintiffs, Tanya Corwin and Darrell Taylor, the Court

will have to determine whether they are even eligible to participate in this collective action. As

noted above, the scope of the class conditionally certified by the Court is “all individuals

employed by AWG from October 7, 2014 to the present who held the position of supervisor in

AWG’s Pearl River facility.”205

         With respect to Corwin, she submitted her consent to join this collective action on

February 6, 2018.206 Accordingly, her potential recovery period is from February 6, 2015 until

the end of her employment in October 2017. Corwin was employed by AWG as a Supervisor

until March 18, 2014 at which time she was terminated for walking off the job.207 Corwin was

re-hired on July 18, 2016, but as a forklift driver, not as a Supervisor.208 From July 18, 2016

until her re-employment came to an end in October, 2017, Corwin was paid by the hour and

received overtime.209         During her applicable recovery period, Corwin did not work as a

Supervisor.




201
         I.e., discretion in laying out how the product will fit on the shelves in the warehouse. Id., at p. 58:13-19.
202
         Id., at p. 58:13-14.
203
         Id., at 56:9-17.
204
         Id., at 57:18 – 23.
205
         Rec. Doc. 56.
206
         Rec. Doc. 26.
207
         Exhibit P, Decl. of Floyd Baker, at ¶ 7.
208
         Id., at ¶ 8.
209
         Id., at ¶ ¶ 9-10.
                                                           32
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 33 of 37



         With respect to Taylor, he submitted his consent to join form on April 5, 2019, and,

therefore, his applicable recovery period is April 5, 2016 until the end of his employment.210

However, during that time period, there is no record that Taylor worked at AWG’s Pearl River

facility.211 As such, and like Corwin, he is ineligible to participate in this collective action.

         This is yet another separate individualized defense on which AWG will rely with respect

to some, but not all, of the Plaintiffs.

B. Case Law Requires that this Collective Action Should be Decertified.

         “Absent similarities in actual job performance, a uniform classification alone may be

insufficient to meet the certification standard.”212 All Plaintiffs can rely on is a “uniform

classification,” i.e., they were classified as Supervisors, which is insufficient here. Their actual

job duties as Supervisors are vastly different.

         In Johnson v. Big Lots Stores, Inc., a collective action consisted of store managers.213

The Court held that the case was “not fit for adjudication as a nationwide collective action.”214

The Court noted that “[t]he more dissimilar plaintiffs’ job experiences are from one another and

the more individualized an employer’s defenses are, the less appropriate the matter is for

collective     treatment.”215         The     Court,     recognizing      that    “an    analysis        of   the

exemption/misclassification issue is highly fact intensive,” went on to analyze the different

exemptions at issue.

         The Court started by stating that “[a] job title alone … is ‘insufficient to establish the

exempt status of an employee,” rather “[t]he exempt or nonexempt status of any particular



210
         Rec. Doc. 67.
211
         Exhibit P, Decl. of Floyd Baker, at ¶ 11.
212
         Id. at *3 (citing Stevens v. HMSHost Corp., 2014 WL 4261410, at *5 (E.D.N.Y. Aug. 27, 2014)).
213
         561 F. Supp. 2d 567 (E.D. La. 2008) (Vance, J.).
214
         Id. at 568.
215
         Id. at 573.
                                                        33
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 34 of 37



employee must be determined on the basis of whether the employee’s … duties meet the

requirements of the regulations.”216 With respect to the elements of the executive exemption, the

Court held that the differences in the plaintiffs’ testimony and evidence regarding their job duties

meant that the case could not be resolved on a representative basis.217

         The same situation exists here: this is not a case where the presentation of evidence from

representative plaintiffs can serve as evidence for the collective action as a whole. While all the

Plaintiffs were classified as “Supervisors,” they were subject to different job descriptions and

engaged in different job duties.             Even those Plaintiffs who were subject to the same job

description, like Bell and Kinley, provided varying testimony regarding their actual day-to-day

job duties. Indeed, with respect to the job description, Bell testified that it was inaccurate, yet

Kinley testified that he performed the duties listed on the job description.218

         Testimony from Bobbitt, who worked as an Inventory Supervisor, will do nothing to

establish whether Moody was properly classified as exempt when he worked as the de facto

“Assistant Manager” or as the Training Supervisor.                      Likewise, testimony from Gonzales,

regarding his day-to-day job duties as an Inbound Supervisor and as an Outbound Warehouse

Supervisor is of no value to determine whether Bookhardt and Tait were properly classified as

exempt when they worked as Managers. Even within the same classification, the testimony of

the Plaintiffs show that no two Supervisors are the same. Both Bell and Kinley worked as

Outbound Dock Supervisors but their testimony about their duties shows that their job duties

were drastically different. For example, Bell testified that he spent most of his time performing


216
          Id. at 579.
217
          See also, Bradford v. CVS Pharmacy, Inc., 308 F.R.D. 696 (N.D. Ga. 2015) (granting motion for
decertification due to differences in job duties).
218
          Exhibit I, Bell Depo., at pp. 65:9-67:2 (stating that job description was inaccurate); Exhibit J, Kinley Depo.,
at pp. 37:13-44:17 (discussing job description and admitting to performing duties listed). See also, Exhibit K,
Robinson Depo., at pp. 43:7-46. (confirming accuracy of job description).
                                                             34
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 35 of 37



manual labor; Kinley testified that he did not. Whether an employee’s primary duty involves

manual labor goes to the heart of the administrative exemption and a decision regarding Bell on

this point is not transferrable to Kinley. Simply put, there is no way to manage this collective in

a coherent manner that will not prejudice AWG’s ability to defend itself.



C. Fairness and Procedural Considerations Weigh Strongly in Favor of Decertification.

         The third factor requires the Court to examine fairness and procedural considerations.219

“Under this factor, the Court considers ‘the primary objectives of the FLSA § 216(b) collective

action: (1) to lower costs to the plaintiffs through the pooling of resources, and (2) to limit the

controversy to one proceeding which efficiently resolves common issues of law and fact that

arise from the same alleged activity.’”220 Additionally, in “looking at the factual disparities

among Plaintiffs, the Court must consider if it can ‘coherently manage the class in a manner that

will not prejudice any party.’”221 “‘Indeed, a collective action is designed to permit the

presentation of evidence regarding certain representative plaintiffs that will serve as evidence for

the class as a whole. It is oxymoronic to use [the collective action] device in a case where proof

regarding each individual plaintiff is required to show liability.’”222

         Because the Plaintiffs are not similarly situated, fairness and procedural considerations

weigh strongly in favor of decertification. This is not a case where representative evidence can

be used in order to reach a decision regarding the class as a whole. At this stage, there is no way


219
          Snively, 314 F. Supp. 3d at 742-43.
220
          Id. at 743 (quoting Reyes v. Texas Ezpawn, L.P., No. CIV.A. V-03-128, 2007 WL 101808, at *1 (S.D. Tex.
Jan. 8, 2007)).
221
          Proctor v. Allsups Convenience Stores, Inc., 250 F.R.D. 278, 281 (N.D. Tex. 2008) (quoting Johnson v.
TGF Precision Haircutters, Inc., No. CIV.A. H-03-3641, 2005 WL 1994286 (S.D. Tex. Aug. 17, 2005)); see also
Mahoney v. Farmers Ins. Exch., No. 4:09-CV-2327, 2011 WL 4458513, at *10 (S.D. Tex. Sept. 23, 2011).
222
          Gatewood v. Koch Foods of Mississippi, LLC, No. 3:07CV82-KS-MTP, 2009 WL 8642001, at *20 (S.D.
Miss. Oct. 20, 2009) (quoting Bayles v. Am. Med. Response of Colorado, Inc., 950 F. Supp. 1053, 1067 (D. Colo.
1996)).
                                                         35
      Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 36 of 37



around the fact that each Plaintiff, multiple managers, and others from AWG will have to testify

so that the Court can reach a decision about the exemption defenses for each Plaintiff. Because

individualized proof will be required, the objectives of collective action treatment are not

furthered by maintaining this action as a collective action.

         Further complicating any trial in this collective action is the fact that many of the

Plaintiffs held more than one “position.” A perfect example of the difficulty that the Court will

face is Plaintiff Troyani. Troyani worked both as an Inbound Supervisor and an Outbound Dock

Supervisor.223 However, in the last six months of his employment he switched back and forth

between the Inbound and Outbound shifts:

                 [t]hat last few months it was a combination of [Outbound] shift
                 and [Inbound] shift. After, I believe, a few weeks or a month on
                 [Outbound] shift, I went back to [Inbound shift], but if the
                 [Outbound] shift was going too long, while I was on [Inbound
                 shift] – while I was in the [Inbound] position, I would take over the
                 role of putting the trucks out, getting the trucks out the door, and
                 that would be a combination of both the warehouse supervisor and
                 dock supervisor….224

As noted above, Troyani was not the only Plaintiff who held multiple roles: six of the eighteen

Plaintiffs (or 33%) held multiple roles. Not only will the Court need to make individualized

exemption determinations, but it will have to make multiple exemption determinations for

specific Plaintiffs during the relevant period. This will needlessly complicate and lengthen the

trial and is inconsistent with the purposes of collective action treatment.

         As shown above, the collective action should be decertified. Due to the dissimilarities

among the Plaintiff and Opt-In Plaintiffs, the matter cannot proceed as a collective action as a

matter of law.


223
        Exhibit L, Troyani Depo., at pp. 15; 13-14, 17-20 (stating that he worked as Inbound Supervisor for
approximately 1 year and then as Outbound Dock Supervisor for approximately 1.5 years).
224
        Id., at pp. 20:20-21:4.
                                                     36
Case 2:17-cv-10290-JTM-KWR Document 105-1 Filed 10/03/19 Page 37 of 37



   Respectfully submitted this 1st day of October 2019.


                                       /s/S. Mark Klyza
                                       S. MARK KLYZA, T.A. (LA Bar #02028)
                                       MARYJO L. ROBERTS (LA Bar #30692)
                                       THE KULLMAN FIRM
                                       1100 Poydras Street, Suite 1600
                                       New Orleans, Louisiana 70163
                                       Telephone: (504) 524-4162
                                       Facsimile: (504) 596-4114
                                       Email: smk@kullmanlaw.com
                                              mlr@kullmanlaw.com

                                       ERIC R. MILLER (LA Bar #21359)
                                       The Kullman Firm
                                       4605 Bluebonnet Blvd., Suite A
                                       Baton Rouge, Louisiana 70809
                                       Telephone: (225) 906-4250
                                       Facsimile: (225) 906-4230
                                       Email: EM@kullmanlaw.com

                                       COUNSEL FOR DEFENDANT
                                       ASSOCIATED WHOLESALE GROCERS INC.




                                          37
